DETAILED ACTION
       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to an amendment/response filed on February 1, 2021.
 Claims 29, 39, and 44 have been amended.
Claims 34, 40, 49 have been cancelled.
No Claims have been added.
Claims 29-33, 35-39, 41-48, and 50-53 are currently pending.
Response to Arguments
Applicant’s arguments see pages 7-8, filed February 1, 2021, with respect to the rejection(s) of claim(s) 29-33, 35-39, 41-48, and 50-53 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Loehr et al. (US Application 2015/0117342, hereinafter Loehr) which discloses transmitting an indication from the user equipment regarding whether the at least one subsequent semi-persistent scheduling occasion will be used for uplink transmission ([0149], [0262]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-33, 35-39, 41-48, and 50-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US Application 2010/0248765, hereinafter Chun) in view of Loehr et al. (US Application 2015/0117342, hereinafter Loehr).
Regarding claims 29, 39, 44, Chun discloses a method, and apparatus (Figs. 1-6), comprising:
at least one processor([0051]-[0052]); and at least one memory ([0051]-[0052]);  including computer program code
 receiving, at a user equipment, a configuration of at least one main semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050], which recites the eNode-B (eNB) allocates two UE identifiers to the UE [S61]. Examples of the two UE identifiers include a C-RNTI and an SPS-C-RNTI (Semi-Persistent Scheduling RNTI). However, the two UE identifiers will not be limited to the above examples. For example, temporary C-RNTI and RA-RNTI may be used as the two UE identifiers. The two UE identifiers can be allocated to the UE by the network during random access procedure, call establishment procedure, or radio bearer (RB) establishment procedure, etc. Also, the two UE identifiers may be allocated simultaneously or individually. The eNB transmits first scheduling information to the UE to allocate radio resources for transmission and reception of voice data [S62]. The first scheduling information can include uplink scheduling information and downlink scheduling information. The first scheduling information includes the SPS-C-RNTI to indicate that the scheduling information is allocated in accordance with the persistent scheduling mode. The SPS-C-RNTI can be included in the first scheduling information in a type of CRC (Cyclic Redundancy Check) masking in at least part of the first scheduling information. The first scheduling information is set to have a format (first format) different from that of scheduling information according to the dynamic scheduling mode. The UE decodes the first scheduling information in accordance with the first format, and if the SPS-C-RNTI is included in the first scheduling information, the UE recognizes that the first scheduling information is scheduling information according to the persistent scheduling mode. The first scheduling information includes information associated with a location of radio resources allocated to the UE, an allocation period, and an allocation interval, etc. The UE transmits uplink data or receives downlink data using the radio resources allocated at an allocation period for an allocation interval in accordance with the first scheduling information  ); receiving, at the user equipment, a configuration of at least one subsequent semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050], which recites the eNode-B (eNB) allocates two UE identifiers to the UE [S61]. Examples of the two UE identifiers include a C-RNTI and an SPS-C-RNTI (Semi-Persistent Scheduling RNTI). However, the two UE identifiers will not be limited to the above examples. For example, temporary C-RNTI and RA-RNTI may be used as the two UE identifiers. The two UE identifiers can be allocated to the UE by the network during random access procedure, call establishment procedure, or radio bearer (RB) establishment procedure, etc. Also, the two UE identifiers may be allocated simultaneously or individually. The eNB transmits first scheduling information to the UE to allocate radio resources for transmission and reception of voice data [S62]. The first scheduling information can include uplink scheduling information and downlink scheduling information. The first scheduling information includes the SPS-C-RNTI to indicate that the scheduling information is allocated in accordance with the persistent scheduling mode. The SPS-C-RNTI can be included in the first scheduling information in a type of CRC (Cyclic Redundancy Check) masking in at least part of the first scheduling information. The first scheduling information is set to have a format (first format) different from that of scheduling information according to the dynamic scheduling mode. The UE decodes the first scheduling information in accordance with the first format, and if the SPS-C-RNTI is included in the first scheduling information, the UE recognizes that the first scheduling information is scheduling information according to the persistent scheduling mode. The first scheduling information includes information associated with a location of radio resources allocated to the UE, an allocation period, and an allocation interval, etc. The UE transmits uplink data or receives downlink data using the radio resources allocated at an allocation period for an allocation interval in accordance with the first scheduling information  ); and 
operating the user equipment to communicate at least using the main semi-persistent scheduling occasion, wherein the at least one subsequent semi-persistent scheduling occasion depends on usage of the at least one main semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050], which recites the eNode-B (eNB) allocates two UE identifiers to the UE [S61]. Examples of the two UE identifiers include a C-RNTI and an SPS-C-RNTI (Semi-Persistent Scheduling RNTI). However, the two UE identifiers will not be limited to the above examples. For example, temporary C-RNTI and RA-RNTI may be used as the two UE identifiers. The two UE identifiers can be allocated to the UE by the network during random access procedure, call establishment procedure, or radio bearer (RB) establishment procedure, etc. Also, the two UE identifiers may be allocated simultaneously or individually. The eNB transmits first scheduling information to the UE to allocate radio resources for transmission and reception of voice data [S62]. The first scheduling information can include uplink scheduling information and downlink scheduling information. The first scheduling information includes the SPS-C-RNTI to indicate that the scheduling information is allocated in accordance with the persistent scheduling mode. The SPS-C-RNTI can be included in the first scheduling information in a type of CRC (Cyclic Redundancy Check) masking in at least part of the first scheduling information. The first scheduling information is set to have a format (first format) different from that of scheduling information according to the dynamic scheduling mode. The UE decodes the first scheduling information in accordance with the first format, and if the SPS-C-RNTI is included in the first scheduling information, the UE recognizes that the first scheduling information is scheduling information according to the persistent scheduling mode. The first scheduling information includes information associated with a location of radio resources allocated to the UE, an allocation period, and an allocation interval, etc. The UE transmits uplink data or receives downlink data using the radio resources allocated at an allocation period for an allocation interval in accordance with the first scheduling information).  

	However, Loehr teaches transmitting an indication from the user equipment regarding whether the at least one subsequent semi-persistent scheduling occasion will be used for uplink transmission ([0149], [0262]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Loehr with the teaching of Chun by using the above features such as transmitting an indication from the user equipment regarding whether the at least one subsequent semi-persistent scheduling occasion will be used for uplink transmission as taught by Loehr for the purpose of  improving a scheduling request transmission between a UE and a base station(Abstract).
	Regarding claim 30, Chun discloses the method of claim 29, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion comprises an indication of at least one of a semi-persistent scheduling interval, a semi-persistent scheduling occasion interval, a main semi-persistent scheduling occasion, and a subsequent semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 31, Chun discloses the method of claim 29, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion are performed using at least (Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 32, Chun discloses the method of claim 29, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion are performed using a single grant or different grants(Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 33, Chun discloses the method of claim 29, wherein the configuration of the at least one main semi- persistent scheduling occasion is performed explicitly together with an uplink grant or implicitly(Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 35, Chun discloses the method of claim 34, further comprising: transmitting, in a same transmission with the indication, an uplink data message. (Abstract, [0013]-[0019], [0039]-[0050]).    
Regarding claim 36, Chun discloses the method of claim 34, wherein the indication comprises an uplink scheduling request corresponding to a size of data to be transmitted(Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 37, Chun discloses the method of claim 34, further comprising: initiating an update of semi-persistent scheduling allocation with the indication or in a different transmission from the indication (Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 38, Chun discloses the method of claim 37, wherein the update comprises at least one of updating physical resource blocks and a modulation and coding scheme of the semi-persistent scheduling allocation or upgrading a subsequent (Abstract, [0013]-[0019], [0039]-[0050]).    
Regarding claim 41, Chun discloses the apparatus of claim 40, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to: receive, in a same transmission with the indication, an uplink data message (Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 42, Chun discloses the apparatus of claim 40, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to: receive, in a same transmission with the indication or in a different transmission from the indication, an initiation of an update of semi-persistent scheduling allocation(Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 43, Chun discloses the apparatus of claim 42, wherein the update comprises at least one of updating physical resource blocks and a modulation and coding scheme of the semi-persistent scheduling allocation or upgrading a subsequent semi-persistent scheduling occasion to be another main semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050]).  
Regarding claim 45, Chun discloses the apparatus of claim 44, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion comprises an indication of at least one of a semi-persistent scheduling interval, a semi-persistent scheduling occasion interval, a main semi-persistent scheduling occasion, and a subsequent semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 46, Chun discloses the apparatus of claim 44, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion are performed using at least one of radio resource control signaling, medium access control signaling, physical layer control signaling, or any combination thereof(Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 47, Chun discloses the apparatus of claim 44, wherein the configuration of the at least one main semi- persistent scheduling occasion and the at least one subsequent semi-persistent scheduling occasion are performed using a single grant or different grants(Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 48, Chun discloses the apparatus of claim 44, wherein the configuration of the at least one main semi- persistent scheduling occasion is performed explicitly together with an uplink grant or implicitly(Abstract, [0013]-[0019], [0039]-[0050]).   
 	 	Regarding claim 50, Chun discloses the apparatus of claim 49, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to: transmit, in a same transmission with the indication, an uplink data message (Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 51, Chun discloses the apparatus of claim 49, wherein the indication comprises an uplink scheduling request corresponding to a size of data to be transmitted.  
Regarding claim 52, Chun discloses the apparatus of claim 49, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus further to: initiate an update of semi-persistent (Abstract, [0013]-[0019], [0039]-[0050]).   
Regarding claim 53, Chun discloses the apparatus of claim 52, wherein the update comprises at least one of updating physical resource blocks and a modulation and coding scheme of the semi-persistent scheduling allocation or upgrading a subsequent semi-persistent scheduling occasion to be another main semi-persistent scheduling occasion(Abstract, [0013]-[0019], [0039]-[0050]).   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DADY CHERY/Primary Examiner, Art Unit 2461